DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of application 16/77,094 (now US 10,721,935) filed 10 August 2018 which is the national stage entry of PCT/US17/17376 filed 10 February 2017. Acknowledgement is made of the Applicant's claim of domestic priorty to provisional US applications 62/420,370 filed 10 November 2016, 62/355,316 filed 27 June 2016, and 62/294,400 filed 12 February 2016. The effective filing date of the instant claims is 12 February 2016.

Terminal Disclaimer
The terminal disclaimer filed on 21 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,721,935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended to require the aluminosilicate particles comprise expanded milled perlite with platy morphology (resembling a plate) and an aspect ratio of at least 3:1. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613